 Case 20-01141-VFP          Doc 51-4 Filed 11/23/20 Entered 11/23/20 14:29:58           Desc
                                Proposed Order Page 1 of 2



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   FORMAN HOLT
   365 West Passaic Street, Suite 400
   Rochelle Park, NJ 07662
   (201) 845-1000
   Attorneys for Charles M. Forman, Chapter 7 Trustee
   Erin J. Kennedy, Esq.
   ekennedy@formanlaw.com

   In Re:                                                    Chapter: 7
                                                             Joint Administration
   MARINE ENVIRONMENTAL REMEDIATION
   GROUP LLC, et al.,                                        Case No.: 19-18994 (VFP)

                                      Debtors.               Judge:   Hon. Vincent F. Papalia


   MARINE ENVIRONMENTAL REMEDIATION
   GROUP LLC, et al.,                                        Adv. Pro. No. 20-1141 (VFP)
                          Plaintiffs,
   v.

   STARR INDEMNITY & LIABILITY COMPANY, et al.,

                                      Defendants.



                              ORDER APPROVING SETTLEMENT

          The relief set forth on the following pages, numbered two (2) is hereby ORDERED.




F0116442 - 1
 Case 20-01141-VFP          Doc 51-4 Filed 11/23/20 Entered 11/23/20 14:29:58                  Desc
                                Proposed Order Page 2 of 2



Page 2
Debtor:       Marine Environmental Remediation Group, LLC, et al.
Case No.      19-18994 (VFP)
Adv. Pro.     Marine Environmental Remediation Group, LLC, et al. v.
              Anointed Security Services, Inc.
Adv. Pro. No. 20-1139 (VFP)
Caption:      Order Approving Settlement
_____________________________________________________________________________

          THIS MATTER having been brought before the court by the motion of Charles M.

Forman, the Chapter 7 trustee (“Trustee”) for Marine Environmental Remediation Group LLC and

MER Group Puerto Rico, LLC (“Debtors”), through his attorneys, Forman Holt, seeking an entry

of an order approving his settlement with Starr Indemnity & Liability Co. under Rule 9019(a) of

the Federal Rules of Bankruptcy Procedure; and the court having considered the pleadings

submitted and the arguments of counsel; and it appearing that good and sufficient notice of the

settlement has been provided to the Office of the United States Trustee, parties to the litigation, all

creditors and other parties-in-interest; and for good cause shown, it is

          ORDERED as follows:

          1.    The motion is granted in its entirety.

          2.    The Settlement Agreement attached as Exhibit A to the Certification of Charles M.

Forman in support of the motion is approved.

          3.    The Trustee is authorized and empowered to take such actions as may be reasonably

necessary to implement and effectuate the terms of the settlement.

          4.    The court shall retain jurisdiction to hear and determine all matters arising from the

implementation of this order and the settlement agreement approved herein.




F0116442 - 1
